DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 21, 2022 has been entered.  Claims 13-28 remain pending in the application.  Applicant’s amendments have overcome the claim objections and 112(b) rejection previously set forth in the Non-Final Office Action mailed January 25, 2022.
Claim Objections
Claim 26 is objected to because of the following informality: on line 3 of the claim, “in” is used in place of “into”.  For purposes of examination, the Examiner will interpret the claim to read “into”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews, US 2673112.
Regarding claim 13, Andrews teaches a door lock comprising:
a locking element (10) for locking the door in a closed state; and 
a fastening element (1) for fastening the locking element to the door (Fig 1), the fastening element is annular (Fig 3);
wherein the fastening element has an adjustable adjustment device (18) to compensate for different door thickness (col 2, lines 14-46); 
wherein the adjustment device has at least one ramp section (21) having a slope (the slope of 21 changes as 18 is rotated around 22; Figs 1, 2), which ramp section interacts with a latching element (12) of the locking element when the fastening element is rotated from an assembly position (Fig 2) to a latching position (Fig 1; col 2, lines 1-10); and
wherein the latching element projects from an outer circumference of the locking element (Fig 4), the outer circumference is a bearing element for the fastening element during rotation of the fastening element from the assembly position to the latching position (21 bears on 12; col 2, lines 34-46).
Regarding claim 14, Andrews teaches the locking device according to claim 13, wherein the fastening element (1) is part of a bayonet fastening (Merriam-Webster defines a bayonet mount as a mount in which prongs are fit into slots to facilitate quick attachment; 9 of 1 engages with 15 of 10 in a bayonet fastening; Fig 1).  
Regarding claim 15, Andrews teaches the locking device according to claim 13, wherein the fastening element (1) is pressable onto the door (24) via the adjustment device (18; adjustment device 18 allows fastening element 1 to be adjusted such that 5 is pressed into the surface of door 24; Fig 1).
Regarding claim 16, Andrews teaches the locking device according to claim 15, wherein a contact pressure (pressure of 5 on 24) of the fastening element (1) onto the door (24) is adjustable via the adjustment device (18; 5 is a felt or rubber cushioning member which compensates for the incrementable adjustments of 21 into 12; Figs 1, 4)
Regarding claim 17, Andrews teaches the locking device according to claim 15, wherein a contact pressure (pressure of 5 on 24) can be adjusted by rotating the fastening element (pivotal movement of 18 to adjust 21 engagement on 12) relative to the locking element (10; the edge of 21 moves towards or away from 10 to allow movement of 1 along the longitudinal axis of 10).
Regarding claim 18, Andrews teaches the locking device according to claim 13, wherein the locking element (10) moves in axial direction relative to the fastening element (1) when the fastening element is rotated (Fig 1; this motion will occur when 10 is being emplaced on 26 and the final position of 21 is not yet set against 12.  10 will be pulled, downward in Fig 1, to set 14 against the frame before the final position of 1 is fixed against 10). 
Regarding claim 19, Andrews teaches the locking device according to claim 13, wherein the adjustment device (18) has a latching section (tip of 21) for fixing the fastening element (1) relative to the locking element (10; Fig 2, col 2, lines1-10).
Regarding claim 20, Andrews teaches the locking device according to claim 19, wherein the latching section (tip of 21) has several latching steps (21 of 18 is biased by 23 to engage 12 of 10 so it can be moved in a repeated pattern to latch thereby meeting the Merriam-Webster definition of steps; Figs 1,2,4,5)
Regarding claim 21, Andrews teaches the locking device according to claim 19, wherein the fastening element (1) has an actuation area (end of 18 away from 21 where it is pressed to rotate 21; Fig 5) via which the latching section (tip of 21) can be rotated (movement of 21 between Fig 1 and Fig 2).
Regarding claim 22, Andrews teaches the locking device according to claim 13, in which the degree of slope of the ramp section (21) determines a transmission ratio between the rotation of the fastening element (18; movement between Fig 1 and Fig 2) and a change of a contact pressure force (pressure of 5 on 24) of the fastening element onto the door (24; an increase of contact pressure force indicates the door is being pressed towards opening resulting in a miniscule yet important rotation of upper end of 18 changing the degree of slope of 21 thereby providing the components of the transmission ratio).
Regarding claim 23, Andrews teaches the locking device according to claim 13, in which the ramp section (21) extends in direction of a circular arc (21 moves in and extends in the direction of a circular arc between Fig 1 and Fig 2) 
Regarding claim 24, Andrews teaches a door (24) with a locking device according to claim 13 (Fig 1).
Regarding claim 28, Andrews teaches a door lock comprising: 
a locking element (10) for locking the door in a closed state (Fig ), the locking element including: 
a bearing element (11); and 
a latching element (12) extending outward from an outer circumference of the bearing element Fig 4); and 
a fastening element (1) for fastening the locking element to the door (Fig 1), the fastening element including: 
an adjustment device (18) that is adjustable to compensate for different door thicknesses (col 2, lines 14-46), the adjustment device including at least one ramped surface (21) that cooperates with the latching element of the locking element when the fastening element is rotated from an assembly position (Fig 2) to a latching position (Fig 1); 
wherein: 
the bearing element is a bearing for the fastening element during rotation of the fastening element from the assembly position to the latching position (Fig 1; 11 supports 1 thereby meeting the Merriam-Webster definition of an object that supports); 
the locking element and the fastening element cooperate as a bayonet lock (Merriam-Webster defines a bayonet mount as a mount in which prongs are fit into slots to facilitate quick attachment; 9 of 1 engages with 15 or 10 in a bayonet fastening; Fig 1); and 
the fastening element is annular (Fig 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews, US 2673112.
Regarding claim 25, Andrews does not explicitly disclose a method for fastening a locking element to a door with a fastening element. However, Andrews does disclose wherein a contact pressure (pressure of 5 on 24) of the fastening element (1) onto the door (24) is adjusted via an adjustment device (18) to compensate for different door thicknesses (col 2, lines 14-46), in that at least one ramp section (21) of the adjustment device interacts with a latching element (12) of the locking element (10) when the fastening element is rotated (movement of 18 between Fig 1 and Fig 2) from an assembly position (Fig 2) to a latching position (Fig 3);
wherein the latching element projects from an outer circumference of the locking element (Fig 4), the outer circumference is a bearing element for the fastening element during rotation of the fastening element from the assembly position to the latching position (11 supports 1 thereby meeting the Merriam-Webster definition of an object that supports; col 2, lines 34-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the structure of Lin’s apparatus, to have used the method as claimed to fasten Lin’s locking element to the door with Lin’s fastening element.  
Regarding claim 26, Andrews teaches the method according to claim 25, in which the latching element (12) is moved away from the door in axial direction (along long axis of 10) when the fastening element (1) is rotated from the assembly position (Fig 2) into the latching position (Fig 1; this motion will occur when 10 is being emplaced on 26 and the final position of 21 is not yet set against 12.  10 will be pulled, downward in Fig 1 away from the door, to set 14 against the frame before the final position of 1 is fixed against 10).  
Regarding claim 27, Andrews teaches the method according to claim 25, in which the latching element (12) slides along a ramp section (21) of the adjustment device (18) when the fastening element (1) is rotated (when 18 of 1 is slightly rotated, in the direction of the arrow in Fig 1, the tip of 21 can slide across 12 before settling into the locking position in Fig 1).
Response to Arguments
Applicant’s arguments with respect to claims 13 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cramer, US 20100259053 A1, teaches a door handle attachment fixture with fastening and adjustment elements.
Marshall, US 4427124 A, teaches a child-resistant container with fastening and adjustment elements.
Crepinsek, US 4573334 A, teaches a deadbolt lock adjustable for mounting in doors of various thickness. 
Palsson, US 4647093 A, teaches a safety latch assembly with fastening and adjustment elements.
Hansen, US 4911489 A, teaches a T-handle latch with fastening and adjustment elements. 
Lestaevel, US 3858740 A, teaches a locking device for containers with fastening and adjustment elements.
Lee, US 5152161 A, teaches an adjustable cam lock with fastening and adjustment elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675